Appeal from an order and judgment (one paper) of the Supreme Court, Monroe County (Thomas A. Stander, J.), entered November 22, 2005 in a proceeding pursuant to CPLR article 75. The order and judgment denied the petition, granted the cross application of respondent and confirmed the arbitration award.
It is hereby ordered that the order and judgment so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Petitioner appeals from an order and judgment that denied its petition seeking to vacate the arbitration award directing petitioner to reinstate the grievant to his position as a paraprofessional and instead granted the cross application of respondent to confirm the award. “Petitioner failed to meet its heavy burden of establishing that the award is ‘violative of a strong public policy, is totally irrational or clearly exceeds a specifically enumerated limitation on. the arbitrator’s power’ ” (Matter of Mohawk Val. Community Coll. [Mohawk Val. Community Coll. Professional Assn.], 28 AD3d 1140, 1141 *1352[2006], quoting Matter of Town of Callicoon [Civil Serv. Empls. Assn., Town of Callicoon Unit], 70 NY2d 907, 909 [1987]; see Matter of New York City Tr. Auth. v Transport Workers’ Union of Am., Local 100, AFL-CIO, 6 NY3d 332, 336 [2005]). Present—Scudder, J.P, Kehoe, Martoche and Green, JJ.